 GLADIOLA BISCUIT COMPANY591number of signed copies of said notices for posting by Elco Electric,Inc., and Cleveland Construction Corp., if they desire to do so, at thesite which was involved in this proceeding.(b)Notify the Regional Director for the Fifteenth Region, in writing,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL BROTHERHOOD OFELECTRICALWORKERS, LOCAL 861, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT induce or encourage any individual employed byCleveland Construction Corp. or by any other person, other thanElco Electric, Inc., similarly engaged at the Louisiana Bank andTrust Company building site to engage in a strike or a refusalin the course of his employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles,materials, or commodities, or to perform services; or threaten,coerce, or restrain Cleveland Construction Corp. or any other per-son similarly engaged at the aforesaid building site; where ineither case an object thereof is to force or require Cleveland Con-struction Corp. or any other person similarly' engaged at theaforesaid building site to cease doing business with Elco Electric,Inc.INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCAL 861, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representati. e)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Fant Milling Company,Inc., d/b/a Gladiola Biscuit CompanyandJohn H. Jones, Joseph W. Jones, and Edward H. Martin.CasesNos. 11-CA-1766-1, 11-CA-1766-2, and 11-CA-1766-3.November 22, 1961DECISION AND ORDEROn August 9, 1961, Trial Examiner Stanley Gilbert issued hisIntermediate Report in the above-entitled proceedings, finding that134 NLRB No. 70. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.The Trial Examiner also found that theRespondent had not engaged in certain other unfair labor practicesalleged in the complaint and,recommended that such allegations bedismissed.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powersin connectionwith this case to a three-member panel [Members Leedom, Fanning,and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudical error was committed. Therulings arehereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe TrialExaminer.'ORDERThe Board adopts the Recommendations of the Trial Examinerwith the modification that provision 2(d) read: "Notify the RegionalDirector for the Eleventh Region, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to complyherewith." 2iWe adopt the Trial Examiner's recommendation,towhich no exceptions were filed,that the complaint be dismissed insofar as it alleges that Respondent interrogated andthreatened employees in violation of Section 8(a) (1) ofthe ActWe also adopt theTrial Examiner's conclusion that Respondent discharged John H. Jones,Joseph W. Jones,and Edward H. Martin in violation of Section 8(a) (1) of the Act; the record amply sup-ports his finding that the complainants were discharged because of their protected con-certed activity, such as John Jones' consultations with Hale about the grievances offellow employees and the participation of the complainants in the meeting with Hale inFebruary 1961 at which the employees'grievances against Kempner were aired.2 In the notice attached to the Intermediate Report as the Appendix,the words "Deci-sion and Order"are hereby substituted for the words"The Recommendations of a TrialExaminer."In the event that this Order is enforced by a decree of a United States Courtof Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing anOrder "INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding was heard before the duly designated Trial Examiner on July 25,1961,atGreensboro,North Carolina.The complaint herein alleged,in essence,that Respondent through a supervisor violated Section 8(a)(1) of the Act by in-terrogation of its employees as to their concerted activities for their mutual aidor protection,and by threatening to discharge its employees if they continued suchactivities.It also alleged that Respondent discharged three employees in violationof Section 8(a)(1) and(3) of the Act because they engaged in such activities.Respondent in its answer admitted the discharges,but in all other respects deniedsaid allegations.At the close of the hearing both General Counsel and Respondent presented oralargument and waived the filing of briefs.The Trial Examiner set a time for the GLADIOLA BISCUIT COMPANY593filing of memorandums of authorities should counsel desire to submit them.GeneralCounsel submitted a memorandum.Upon the entire record in this case, and upon my observation of the witnesses,Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent is a Texas corporation engaged in the business of manufacturingbiscuits with plants located in various States, including the one involved in this pro-ceeding located at Greensboro, North Carolina (hereinafter referred to as theGreensboro or Gladiola plant).Respondent, during the past calendar year, pur-chased raw materials valued in excess of $100,000, which were shipped from pointsoutside the State of North Carolina to its Greensboro plant, and shipped from saidplant to points outside the State finished products valued in excess of $500,000.Respondent concedes and I find that it is engaged in commerce within the meaningof the Act.II.THE UNFAIR LABOR PRACTICESA. The issuesThe issues litigated in this proceeding were:(1)Whether Frank Kempner, who was at the time directing Respondent's truck-ing operations and admittedly a supervisor within the meaning of the Act, violatedSection 8 (a) (1) of the Act by asking Joseph W. Jones what occurred at a meetingJones and five other of Respondent's truckdrivers had had with Grady Hale, salesmanager of Respondent and also admittedly a supervisor.(2)Whether Kempner violated Section 8(a)(1) of the Act, in the course of atelephone conversation with Hale, by asking Hale in the presence of three driverswhy he did not fire the "griping'truck drivers."(3)Whether Respondent violated Section 8(a)(1) and (3) of the Act by theadmitted discharge of John H. Jones, Joseph W. Jones, and Edward H. Martin.B. The factsIn August 1960, Kempner was employed by Respondent.Hale testified that withthe approval of his immediate supervisor, B. T. Erwin, a vice president of Respond-ent, he lured Kempner to assist him (Hale) in the truck operations and planning ofproduction, and that Kempner had no title.Kempner testified that when he wasemployed by Hale he was told that he was to be in charge of transportation andlining up of production, but understood that Hale was his superior.V. I. Martin,first vice president of Respondent and in general charge of the Gladiola plant, indi-cated in the course of his testimony that Hale had unwarrantedly assumed too muchauthority over Kempner's operations. It is clear, however, that Hale, Kempner, andthe truckdrivers understood that Hale was responsible for the truck operations andthat Kempner was subject to Hale's supervision.It appears that when the drivers did not like orders issued byKempner,particularlywith respectto allocationof routes and equipment, they appealed to Hale, whomthey regarded as their "boss."Hale frequently reversed Kempner's orders. Itfurther appears that they felt the need to appeal to Hale because Kempner oftenwas adamant or lost his temper when they requested him tochange anorder.Haleinvited the drivers to come to him with their complaints and endeavored to straightenout their differences with Kempner.Arrangements were made for the drivers tomeet monthly with Hale and Kempner and three suchmeetingswere held betweenOctober 1960 and January 1961, Hale attending two of the three.At these meet-ings attempts were made to work out problems involved in the trucking operationsto the satisfaction of all involved, but apparently not with agreat deal of success.Ithad been a long-standing practice to give preference in the choice of trucksand otherequipmentin accordance with seniority of the drivers and for a briefperiod (of a month or so) there was also an attempt to permit a choice of "runs"on the same basis.However, the choice of runs was abandoned because of imprac-ticability, but it was agreedamongthe drivers and the supervisors that Edward HMartin couldretain acertain long run. In the middle of January 1961, KempnerassignedMartin's "regular run" to another driver with less seniority.Martin testi-fied that he did not attempt to discuss the changeof assignmentwith Kempner, be-causeKempner "would blow up and get mad, and you couldn't talk with him." SoMartin telephoned Hale in Miami, Florida, and complained of theassignment of hJQrun to anotherman.Hale saidhe would "straighten it out" and by telephone in-630849-62-vol. 134-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDstructed Kempner to give the run to Martin.The two Joneses and Martin were withKempner while he was conversing with Hale and heard him say, inanger, to Hale,"Why don't we fire all these damn griping truck drivers, and get some good drivers?"Kempner testified that he became angered because Hale told him that if he did notrun the trucks the way he (Hale) wanted, he could pack his bags.There is detailed testimony with respect to only a few other disputes betweenKempner and the drivers. In the middle of January 1961, John H. Jones protestedKempner's assignment of a conveyor or track (a device used by the driver to aidhim in unloading) to a new man contrary to the seniority practice.Kempner claimedthat, because of the number of stops he had to make, the new man had a greaterneed for the conveyor than did Jones. Joseph W. Jones (John's brother) and Martinheard of the dispute and attempted to persuade Kempner to change his decision.However, John Jones complained by telephone to Hale in Jacksonville, Florida, whotold him he would "straighten it out" and call back.When Hale called back, hetold Jones that Kempner would put the conveyor on his (Jones') truck. It was notdone, so Jones put it on his truck himself.'Itwas agreed among the drivers that John Jones ask Hale to meet with themwithout Kempner being present in order to present their complaints against him.Such a meeting was held during the first week of February 1961 at Hale's homewhich was attended by six of the eight drivers then employed.The meeting startedshortly after noon and lasted for approximately 11 hours.Besides discussing thedrivers' complaints, it appears that the participants made something of a social occa-sion of the meeting in that there was some drinking and Hale took the drivers to arestaurant for dinner.Hale took notes of their grievances against Kempner, statedthat he would "straighten out" their problems with Kempner or let Kempner go,assured them that Kempner could not fire them, and told them to come to him ifthere was any further trouble.Hale testified that he didnot discussthe drivers'grievanceswith Kempner afterthe meeting, but that thereafter things went smoothly.General Counsel's witnessesverified that there was very little trouble with Kempner after their meeting withHale in the first week of February.The only difficulty that Kempner had with the drivers subsequent to their meetingwith Hale to which Respondent'switnessestestifiedwas with respect to a refusalby Joseph Jones to take a trip to a Kroger store in Salem, Virginia, in the latter partofMarch 1961.Kempner testified that Jones refused to take the trip, and W. F.McGill, general production superintendent of Respondent for the Gladiola and an-other plant, testified that he overheard the refusal.McGill also testified that hevisited the Kroger store in the latter part of March and was told by one of itsmanagementthat they werenot satisfiedwith deliveries, that they arrived late be-cause of refusals of drivers to take the trip.The testimony as to the reason for thelate deliveries,beinghearsay, is of little probative value as to the truth thereof.Furthermore, Kempner testified to onlyone refusalto take the Kroger delivery.Joseph Jones testified that he did turn down such a trip and explained that he hadnot refused, but suggested that some other driver take it who had not beenable to work because there were not enough trucks. Since the record disclosesthat there was a shortage of trucks at the time, that Kempner could not re-member what reason Jones gave for not taking the trip, and that McGill only hearda brief portion of the conversation which did not include any reference to a reasonfor refusal, I credit Jones'explanation.Kempner did not testify to any other in-cident of difficulty with the drivers after their meeting with Hale.He further testi-fied that John Jones had never disputed his authority or refused to follow orders,but that he heard him state thatas long asGrady Hale was in charge he had nothingto worry about.He also testified that right after he was employed Martin refusedto follow an order and that he overheard him say to someone in the warehouse "thatthere was no dispatcher going to tell him what to do. .Joseph Jones testified that during the week after the drivers' meeting with Hale,Kempner asked him what had happened at the meeting, and also said that he wasaware of what had occurred.Kempner denied questioning Jones 2Kempnertestified, however, that he was aware of the fact that the meeting had been held andwhat took place at it, because the men joked about the affair in his presence.'Besides this Incident there Is testimony with respect to two requests of Kempner bydrivers for payment for extra mileage required to bypass truck scales with overloadedtrucksDuring the month of February Kempner refused such payment to Joseph Jonesand In March to John Jones, but did permit payment to the latter upon his agreement totake a second trip with an overloaded truckThere is also testimony with respect to arefusal-to take a particular trip which Is discussed hereinbelow2As explained hereinafter, I find it unnecessary to resolve this credibility Issue GLADIOLA BISCUIT COMPANY595In the latter part of March 1961,J.W. Bannister,vice president of Respondent,visited the Gladiola plant.During the course of this visit,Kempner complained toBannister that the drivers did not cooperate with him and of their practice of takingtheir complaints to Hale.Kempner testified that they discussed the conflict ofauthority between Hale and himself.Bannister reported this to V.I.Martin, andshortly thereafter(in the first week-of April),the two of them,Bannister andMartin,visited the Gladiola plant.Again Kempner complained about the driversand the conflict of authority.3Apparently about this time it was decided to definethe authority of Hale and Kempner.Hale was told that he was relieved of responsi-bility for transportation and to confine himself solely to sales.Kempner was advisedthat he would be in charge of transportation.Martin testified that he returned tothe home office on April 7. The following Monday he conferred with Fant, ap-parently with Bannister present,and they decided,in view of what they had learnedand of what McGill had reported,4that they had to discharge either Kempner orthe drivers of whom he complained.Their decision was to keep Kempner andBannister was told to communicate this decision to Kempner.Kempner testified that on April 18,1961,he received a telephone call from Ban-nisterwho told him to "discharge the drivers who wouldn'twork along with me."Neither the names nor the number of drivers to be discharge were mentioned.They were to be paid up to April 29, 1961.Kempner notified the Jones brothers oftheir discharge on the same day (April 18, 1961)and Martin the following day.John Jones testified that Kempner told him he had orders to "let the three of us go,"that he did not know the reason,and was sorry he had to do it. Joseph Jones testi-fied that Kempner said he was instructed by Bannister"to let us go,"and that hewas sorry,but there was nothing he could do about it.He further testified thatabout 2 days later, Kempner, in a conversation with him,speculated about thereason for the discharges and stated that he did not understand or know why theorders were given.Edward Martin testified that Kempner told him, "This camedirect from Dallas. I didn't have anything to do with it."Martin telephoned Ban-nister in Dallas who told him that Kempner was put in charge of transportation,that Kempner had told him that there were three men he wanted Ito get rid of, thathe told him to go ahead,and that he did not know who the drivers were.Kempnertestified that he selected the three men who were discharged "because they alwayswanted the best runs" and other preferential treatment.The drivers were given notices of their discharges which stated the reason thereforwas "no work available."Kempner testified that he decided to ascribe this reasontomake certain that the drivers would have no difficulty in obtaining unemploy-men compensation or in securing new employment.Respondent does not contendthat this was the actual reason for the discharge.ConclusionsIt is evident that the actions which are alleged in the complaint as violative of theAct arose out of the conflict of authority between Hale and Kempner.Hale, on theone hand,had the responsibility for the operations of Respondent's trucks, but didnot direct the details of the operations.Kempner, on the other hand, directed thedetails of the operations,but apparently found that his authority was so limited thatthe effectiveness of his direction was hampered.The drivers found that when theywere dissatisfied with Kempner'sorders they frequently were able to have themaltered or countermanded by appealing to Hale. John Jones testified without con-tradiction that he often consulted with Hale with respect to grievances of his fellowdrivers and that Hale frequently reversed Kempner'sorders.Hale's interferencewith his direction of the truck operations inevitably led to a growing resentment onKempner's part, and, as a matter of fact,Kempner testified that he resented themen going over his head to Hale.General Counsel contends that it has proved that Kempner interrogated JosephJones with respect to the meeting the drivers had with Hale to air their complaintsagainst him.Kempner denied the interrogation.Itappears to be unnecessaryto resolve this conflict in the testimony,since, even if it were assumed that Kempnerdid ask Jones what happened at the meeting with Hale, I am unable to conclude thatit had any coercive effect. It could not have discouraged Jones and his fellow driversfrom continuing their concerted activity in presenting grievances to Hale, sinceHale, Kempner's superior,completely negated any coercive effect of such interroga-tion by telling the employees that they could come to them with their complaints8Martin testified that the names of the drivers of whom he complained might havebeen mentioned,but could not definitelyremember4McGill had reported the matters to which he testifiedas outlined above. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that Kempner could not fire them. Furthermore, according to Kempner's un-contradicted testimony, the drivers exchanged jokes in his presence about the meetingwhich would indicate that they had no feeling of need to conceal the matter fromKempner.Certainly it cannot be said that by such interrogation Respondent,through its supervisor,Kempner,was seeking to obtain information as to someprotected activity of its employees, since Respondent had knowledge thereof throughanother supervisor, Hale.Also, I am not of the opinion that General Counsel sustained his contention thatRespondent violated Section 8(a)(1) of the Act by Kempner's inquiry of Hale inthe presence of the Charging Parties as to why he did not fire the "griping drivers."Whatever coercive effect it might have had (to restrain the drivers from continuingtheir concerted activity) was negated by the reassurances Hale (whom they regardedas Kempner's and their "boss") gave them at their meeting with him some 2 weekslater.Furthermore, it is evident that they were not discouraged from engaging inconcerted activity by any implied threat in Kempner's inquiry, for, if anything, theyincreased such activity shortly thereafter by seeking and obtaining a meeting with.HalewithoutKempner being present in which meeting they freely aired their.complaints.As to the discharges of the Joneses and Edward Martin, General Counsel contendsthat their employment was terminated because of their concerted activity protectedunder Section 7 of the Act.Respondent contends that its top management orderedKempner to discharge the men because they felt that they could not retain bothKempner and the drivers of whom he complained and the decision to give himauthority to discharge the drivers was made without any knowledge of their con-certed activity.The record demonstrates, however, that top management was advisedby Kempner that he objected to the practices the drivers followed of going over hishead to Hale with their objections to his orders.While it might be true that topmanagement had not been advised as to whether the drivers presented their griev-ances to Hale individually or in concert, certainly Kempner was informed of thefact that the practice was not confined to isolated individual action.As a matterof fact, the last instance revealed in the record of a grievance being presented toHale was at the meeting which the drivers requested and held in concert and of whichKempner-admittedly had knowledge.Some of- the grievances which were pre-sented over the period of their disputes with Kempner undoubtedly affected all ofthe drivers, such as their insistence that Kempner not disregard their right to selectequipment according to seniority.The record demonstrates that Kempner did not have the authority to fire driversprior to April 18, 1961.He testified that at that time he was told to discharge thedrivers "who wouldn't work along" with him.The testimony indicates that theywere not named, nor was he told how many to discharge. This does not appear to beof any moment one way or the other, since the fact remains that the reason he couldnot "get along" with the drivers whom he selected for discharge was that they re-fused to accept his authority and, instead, turned to Hale, who frequently counter-manded Kempner's orders. It is understandable that Kempner would resent thispractice, and he testified to such resentment.The divided responsibility betweenHale and Kempner, the authority in Hale and apparent lack of authority in Kempner,and Hale's willingness to listen to the drivers' grievances and act upon them, inevit-ably led to the situation which management attempted belatedly to rectify by deline-ating the authority between Hale and Kempner and by giving the lattercarte blancheto discharge whichever men he wanted to "get rid of."He testified that he selectedthe three because they always wanted preferential treatment. It appears appropriateto infer that these three, having seniority status, were the ones who most frequentlywere involved in the complaints to Hale about his disregard of the preferences towhich they felt their seniority entitled them in accordance with established policy.Also, it appears that John Jones was the unofficial spokesman for the drivers; hefrequently consulted Hale on behalf of other drivers and it was he whom they askedto arrange the meeting with Hale.Thus, even though top management might have had in mind merely satisfyingKempner and establishing his authority by telling him to discharge the men he didnot want, nevertheless the record clearly discloses that Kempner did not want thembecause of their practice of presenting grievances to Hale.Although there may havebeen instances when complaints were presented to Hale on an individual basis, itappears that to a large extent the complaints affected all of the drivers and wereconcerted in nature, culminating in the undoubtedly concerted action of theirmeeting with Hale.There is very little or no indication that grievances were pre-sented to Hale after that meeting.Certainly concerted activity in the presentation of grievances is a protectedactivity under Section 7 of the Act.Thus, having concluded that Kempner's desire GLADIOLA BISCUIT COMPANY597to get rid of the men he selected arose out of their participation in such protectedactivity, it follows that their discharge was in reprisal thereof and to discourage thecontinuation of such a practice. It cannot be contended that Kempner desired torid himself of these men because they were in the habit of challenging his authorityunwarrantedly, since it appears that Hale frequently upheld the drivers and reversedKempner's orders.Hale indicated that in handling theii grievances he attemptedto give effect to company policies.Accordingly, it is concluded that John H. Jones, Joseph W. Jones, and Edward H.Martin were discharged in violation of Section 8(a)(1) of the Act.Joanna CottonMills Company,81 NLRB 1398;Guernsey-Muskingum Electric Cooperative, Inc.,124 NLRB 618;Latex Industries, Incorporated,132 NLRB 1.It is alleged in the complaint that Respondent also violated Section 8(a) (3) of theAct by said discharges.Even if such a finding were made, no remedy additionalto that flowing from the finding that the discharges were violative of Section8(a) (1)would be available.Therefore, it would appear unnecessary to consider this allega-tion.Latex Industries, Incorporated, supra.III.THE REMEDYHaving found that Respondent discharged John H. Jones, Joseph W. Jones, andEdward H. Martin because they engaged in concerted activity for their mutual aidor protection, I shall recommend that Respondent offer to each of them immediateand full reinstatement to his former or substantially equivalent position, withoutprejudice to seniority and other rights and privileges. I shall also recommend thatRespondent make each of them whole for any loss of pay he may have sufferedbecause of his discharge by payment to each of them of a sum of money he wouldnormally have earned from April 29, 1961, the date to which each of them had beenpaid when discharged, to the date of the offer of reinstatement, less his net earningsduring said period.The backpay will be computed on a quarterly basis in themanner established by the Board in F.W. Woolworth Company,90 NLRB 289.Because the record does not disclose any other unfair labor practice, and in viewof the circumstances which gave rise to that which was committed, it does not appearthat a broad order is required in anticipation of the possibility of unlike or unrelatedviolations of the Act being committed by Respondent.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The record establishes that Respondent violated Section 8(a) (1) of the Actby discharging John H. Jones and Joseph W. Jones on April 18, 1961, and EdwardH. Martin on April 19, 1961, because they engaged in concerted activity for theirmutual aid or protection.3.The record does not establish that Respondent violated Section 8(a)(1) ofthe Act by the conduct alleged in paragraphs 6 and 7 of the complaint.4.For the reason above indicated, I make no finding with respect to whetherRespondent violated Section 8(a)'(3) of the Act as alleged in paragraphs 10 and 12of the complaint.RECOMMENDATIONSUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in the case, I recommend that the complaint be dismissed insofar as it relatesto the allegations of unfair labor practices in paragraphs 6and 7thereof.I furtherrecommend that Fant Milling Company, Inc., d/b/a Gladiola Biscuit Company, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against its employees for engagingin concerted activities for their mutual aid or protection.(b) Interfering in any like or related manner with rights guaranteed its employeesunder Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the purposesof the Act:(a)Offer to John H. Jones, Joseph W. Jones, and Edward H. Martin immediateand full reinstatement to their former or substantially equivalent positions and makeeach whole for any loss of earnings he may have suffered in the manner set forthherein in the section entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time- 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards, personnel records and reports, and all other such data required to computethe backpay due.(c) Post at its plant in Greensboro,North Carolina,copies of the notice attachedhereto marked"Appendix."Copies of said notice,to be furnished by the RegionalDirector for the Eleventh Region,shall, after being duly signed by a representativeof the Respondent,be posted by it immediately upon receipt thereof, and be main-tained for a period of 60 consecutive days thereafter,in conspicuous places, includingallplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that such notices are not altered,defaced,or covered by any other material.(d)Notify the Regional Director for the Eleventh Region, in writing,within 20days from the date of receipt of this Intermediate Report and Recommended Order,what steps have been taken in compliance therewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendationsof a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policiesof theNationalLabor Rela-tions Act,as amended,we hereby notify you that:WE WILL NOTdischarge or otherwise discriminate against our employeesbecause they engagein concertedactivitiesfor theirmutual aid or protection.WE WILL NOTinterfere in any likeor relatedmannerwith any of the rightsguaranteed our employees under Section7 of the Act.WE WILL offer John H.Jones, JosephW. Jones, and EdwardH. Martin im-mediate and full reinstatementto their formeror substantially equivalent posi-tions,withoutprejudiceto their seniority or other rightsand privileges, andmake them whole for any loss of pay sufferedas a resultof the discriminationagainst them.FANT MILLING COMPANY, INC., D/B/AGLADIOLA BISCUIT COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by anyother material.Local 459, International Union of Electrical,Radio and MachineWorkers,AFL-CIOandFriden,Inc.andNovelty Veiling Co.,Inc.CasesNos. 2-CC-603 and 2-CC-608.November 22, 1961DECISION AND ORDEROn June 22,1961, Trial ExaminerWilliamF. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding,finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action,as set forth in the Intermediate Re-port attached hereto.Thereafter,the Respondent and the GeneralCounsel filed exceptionsto theIntermediate Report,and the Respond-ent filed a brief in support of its exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, theBoard has delegated its powers in connection with134 NLRB No. 61.